Examiner’s Comment

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reason(s) for allowance
The design disclosed in this application differs in appearance from prior art through close examination of the overall characteristics of the Narrow Strut Bracket in the instant application. The Examiner understands that the instant application consists of a Narrow Strut Bracket that includes:

A shorter U-Shaped Bracket; with
Two apertures located in its top; 
Two apertures located in its right side; 
Two apertures located in its left side; and 
A single aperture located in its rear.

However, the appearance of the combination of the above mentioned features distinguishes the instant application from any alternate design. None of the cited prior art creates/discloses the appearance of the combination of the above mentioned features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IEISHA PRICE whose telephone number is (571)272-7801.  The examiner can normally be reached on Monday - Friday, 9am-5pm, alternate Fridays, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Sheryl Lane can be reached on (571)272-7609.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.N.P/
Examiner, Art Unit 2915

/Sheryl Lane/Supervisory Patent Examiner, Art Unit 2915